Title: From Elizabeth Smith Shaw Peabody to Abigail Smith Adams, 25 August 1810
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail Smith



My Dear Sister,
August 25th

By yesterday mail I received your kind letter. It is indeed a great while since we have heard from each other, I have thought I would write every day, but have not had a moments leisure & I hoped we should be in better health for I did not wish to send you a doleful ditty of our troubles—for every family seems to have as much as they know how to bear—But for this month past we have been very sick—with lung complaints—almost like the hooping cough—only more feverish—Nabby Mitchel was taken first, & then when she was very weak, poor Lydia was siezed with, I hope a lung fever for to have a crisis, it is the only seeming chance She has for recovery—She has kept her Chamber, & bed for more than a fortnight—If she should be taken from us it will be a terrible loss—but I really believe she is so habitually religious, that it will be her gain—
Mr Peabody has a terrible cough, & quite sick with it, but keeps about house—It has seized almost every one of my family—it lasts, I know not, but it will be as long as the hooping cough—When I heard from Abby, she was well & much pleased with the place—She has not yet returned, but expect her soon—While Mr Peabody remains so unwell he cannot go from home, & while my poor dear Lydia continues so sick I cannot think of his leaving us a day—I myself am speachless for this day or two—but to day feel a little better, & somewhat releived I have not felt a stricture upon my breast, since I was as at your house & that was scarcely nothing—I attended to it immediately, & was well—but now I have a great deal both upon my hands, & heart—It was our association last week &—I know I over fatigued myself—for no young help, is like my good, long tried Lydia—
I have written this in about five minutes—that you need not feel as if you expected to see any of my family at Quincy—What is  the designs of Providence, or what is before me, it is not proper I should know—may I meet every Event with a becoming temper—I thank you for your family communications—I wish your Son was in america—we might then had a President at Cambridge—in whom all wishes would have concentrated—
The mail will not wait—present my love to all, from your ever affectionate Sister

E P—